ORDER

PER CURIAM.
Defendant was convicted of one count of first degree murder, four counts of armed criminal action, and three counts of first degree assault by a jury in the Circuit Court of the City of St. Louis. He was sentenced to life imprisonment without parole on the first degree murder count, life imprisonment on each of the armed criminal action counts, and fifteen years imprisonment on each of the assault counts, all sentences to be served consecutively. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).